DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to a composition comprising a vinyl-containing polyphenylene ether resin as the vinyl-containing resin, structure of Formula (1) as the first compound and structure of Formula (4) as the second compound in the reply filed on May 05, 2022 is acknowledged.
Claims 4, 5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 05, 2022.  
Claim Rejections - 35 USC § 112
Claims 1-3, 6-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 13, the “vinyl-containing resin” is indefinite as to scope and meaning in that it is unclear whether a vinyl group-containing resin or a resin that contains an unreacted vinyl component is intended.
In claim 1, the “vinyl-containing polyphenylene ether resin” is indefinite as to scope and meaning in that it is unclear whether a vinyl group-containing polyphenylene ether resin or a polyphenylene ether resin that contains an unreacted vinyl component is intended.
In claim 1, the “vinyl-containing polyolefin resin” is indefinite as to scope and meaning in that it is unclear whether a vinyl group-containing polyolefin resin or a polyolefin resin that contains an unreacted vinyl component is intended.
In claims 1 and 13, it is unclear whether the recitation “the first compound comprises a structure of Formula (1) to Formula (3)” indicates that the structures are first compound alternatives.
In claims 1 and 13, it is unclear whether the recitation “the second compound comprises a structure of Formula (4) to Formula (6)” indicates that the structures are second compound alternatives.
In claims 2 and 14, it is unclear whether a vinylbenzyl group and a methacrylate group are intended.
In claims 2 and 14, the metes and bounds of a vinylbenzyl-containing bisphenol A polyphenylene ether resin and a chain-extended vinyl-containing polyphenylene ether resin are indeterminate in scope.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 16-20 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US. 2008/0251271 (Jeyakumar) as evidenced by US 6,166,137 (Brown)
Jeyakumar exemplifies (Table 1) a resin composition comprising 40 pbw (parts by weight) polyphenylene ether resin (necessarily containing benzyl rings with unsaturated double bonds and, as such, meets Applicant’s vinylbenzyl-containing polyphenylene ether resin and amount thereof), 0.3 pbw Irgafos 168 (tris(2,4-di-tert-butylphenyl)phosphite) (meets Applicant’s second compound of Formula (4) and amount thereof) and 0.2 pbw Irganox 1010 (tetrakis[methylene(3,5-di-tert-butyl-4-hydroxyhydrocinnamate)methane per C10 Brown) (meets Applicant’s first compound of Formula (3) and amount thereof).  
As to claim 16, the maleimide resin is not required.
As to claim 17, Jeyakumar’s compositions do not contain a cycloolefin copolymer.
As to claim 18, Jeyakumar discloses resin films.
As to claims 19 and 20, inasmuch as Jeyakumar’s exemplified compositions meet the present claims, both in terms of the types of materials added and their contents, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
Jeyakumar anticipates the above-rejected claims in that the polyphenylene ether necessarily contains benzyl rings with unsaturated double bonds and, as such, meets Applicant’s vinylbenzyl-containing polyphenylene ether resin.  In the alternative, Jeyakumar discloses the polyphenylene ether resin can be in the form of a graft copolymer [0038], which implicitly suggests polyphenylene ether resins grafted with vinyl monomers.
  Claim Rejections - 35 USC § 103
Claims 1-3, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0258282 (Wang) in view of US. 2008/0251271 (Jeyakumar) described hereinabove..
Wang discloses a resin composition comprising 40 to 90 wt.% of a poly(arylene ether) inclusive of poly(arylene ethers) containing vinyl monomer moieties (meets Applicant’s vinyl-containing polyphenylene ether and overlaps content thereof) and heat stabilizer/antioxidant additives inclusive of organophosphites such as (Irgaphos 168) tris(2,4-di-t-butylphenyl) phosphite (meets Applicant’s second compound of Formula (4)), and polyphenols such as tetrakis[methylene(3,5-di-tert-butyl-4-hydroxyhydrocinnamate)methane (meets Applicant’s first compound of Formula (3)) and combinations thereof in amounts of 0.01 to 5 wt.% (overlaps Applicant’s amounts) (e.g., abstract, [0009], [0038], [0043], examples, claims). 
As to claims 1, 2, 13 and 14, it is within the purview of Wang’s inventive disclosure, and obvious to one having ordinary skill in the art, to produce a resin composition comprising a poly(arylene ether) containing vinyl monomer moieties (meets Applicant’s vinyl-containing polyphenylene ether), (Irgaphos 168) tris(2,4-di-t-butylphenyl) phosphite (meets Applicant’s second compound of Formula (4)) and tetrakis[methylene(3,5-di-tert-butyl-4-hydroxyhydrocinnamate)methane (meets Applicant’s first compound of Formula (3)), in amounts falling within the scope of the present claims with the reasonable expectation of success.  In this regard, it is noted that it is well known in the art, per Jeyakumar, to modify polyphenylene ether resins with a combination of said phosphite/polyphenol additives (e.g.,  0.3 pbw Irgafos 168 (meets Applicant’s second compound of Formula (4) and amount thereof) and 0.2 pbw Irganox 1010 (meets Applicant’s first compound of Formula (3) and amount thereof) for their expected additive effect. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claims 3 and 17, Wang’s compositions do not contain a cycloolefin copolymer.
As to claims 6 and 18, Wang discloses resin films.
As to claims 7-12, 19 and 20, it would be expected that Wang’s above-descried resin compositions, being similarly-constituted, would necessarily  possess the same properties.
As to claim 16, the maleimide resin is not required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765